In the United States Court of Federal Claims
                              OFFICE OF SPECIAL MASTERS

******************** *
JOHNNY STURDIVANT,                   *
                                     *     No. 16-1672V
                  Petitioner,        *     Special Master Christian J. Moran
                                     *
v.                                   *     Filed: September 27, 2018
                                     *
SECRETARY OF HEALTH                  *     Stipulation; flu vaccine;
AND HUMAN SERVICES,                  *     Guillain-Barré syndrome (“GBS”).
                                     *
                                     *
                  Respondent.        *
******************** *
Diana L. Stadelnikas, Maglio Christopher & Toale, PA, Sarasota, FL, for
Petitioner;
Ashley M. Simpson, United States Dep’t of Justice, Washington, DC, for
Respondent.

                              UNPUBLISHED DECISION1

       On September 26, 2018, the parties filed a joint stipulation concerning the
petition for compensation filed by Johnny Sturdivant on December 21, 2016.
Petitioner alleged that the influenza (“flu”) vaccine he received on January 13,
2014, which is contained in the Vaccine Injury Table (the “Table”), 42 C.F.R.
§100.3(a), caused him to suffer Guillain-Barré syndrome. Petitioner further alleges
that he suffered the residual effects of this injury for more than six months.

       1
         Because this decision contains a reasoned explanation for the action in this case, the
undersigned is required to post it on the United States Court of Federal Claims' website in
accordance with the E-Government Act of 2002. 44 U.S.C. § 3501 note (2012) (Federal
Management and Promotion of Electronic Government Services). This means the decision will
be available to anyone with access to the internet. In accordance with Vaccine Rule 18(b),
petitioners have 14 days to identify and move to redact medical or other information, the
disclosure of which would constitute an unwarranted invasion of privacy. If, upon review, the
undersigned agrees that the identified material fits within this definition, the undersigned will
redact such material before posting the decision.
Petitioner represents that there has been no prior award or settlement of a civil
action for damages on his behalf as a result of his condition.

       Respondent denies that the vaccines either caused or significantly
aggravated petitioner’s alleged injury or any other injury, and denies that
petitioner's current disabilities are the result of a vaccine-related injury.

      Nevertheless, the parties agree to the joint stipulation, attached hereto. The
undersigned finds said stipulation reasonable and adopts it as the decision of the
Court in awarding damages, on the terms set forth therein.

       Damages awarded in that stipulation include:

       A lump sum payment of $50,000.00 in the form of a check payable to
       petitioner. This amount represents compensation for all damages that
       would be available under 42 U.S.C. § 300aa-15(a).

       In the absence of a motion for review filed pursuant to RCFC, Appendix B,
the clerk is directed to enter judgment in case 16-1672V according to this decision
and the attached stipulation.2


       IT IS SO ORDERED.

                                                     s/Christian J. Moran
                                                     Christian J. Moran
                                                     Special Master




       2
          Pursuant to Vaccine Rule 11(a), the parties can expedite entry of judgment by each
party filing a notice renouncing the right to seek review by a United States Court of Federal
Claims judge.

                                                2